DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of the priority application.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 92-106 and 108-111 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Asfora (U.S. Pub. 2009/0082705).
Regarding claim 92, Asfora discloses an apparatus for treating a sexual dysfunctional female patient, comprising at least one implantable stimulation device (e.g. 12) adapted to stimulate at least part of the sexually responsive tissue of the vulva or the wall or the vagina of the patient by movement of said stimulation device (e.g. ¶136) and contact between said stimulation device and at least one area of the sexually responsive tissue of the vulva or the wall of the vagina (e.g. ¶136), an energy-transforming device configured to be implanted in the body and to receive energy from an energy transmission device arranged outside the body (e.g. ¶¶ 6, 8, 12, 64-76 and 92-100); a control unit configured to be implanted in the body and to control the stimulation device (e.g. 96); an energy storage device configured to be implanted in the body and to receive energy from the energy-transforming device (e.g. 78); wherein the control unit (e.g. 96) is further configured to receive information related to a difference between the received energy and energy consumed by the stimulation device and/or stored in the energy storage device, and to cause the information to be transmitted to an external device (e.g. ¶¶ 6, 8, 12, 64-76 and 92-100).
Regarding claim 93, Asfora further discloses at least one operation device adapted to operate said at least one stimulation device (e.g. 62).
Regarding claim 94, Asfora further discloses wherein the operation device is adapted to create said movement with a frequency from 0.1 Hz to 10000 Hz (e.g. ¶72).
Regarding claim 95, Asfora further discloses wherein the operation device is adapted to create said movement with a amplitude from 0.01 to 30 mm (e.g. ¶¶ 74, 131).
Regarding claim 96, Asfora further discloses where the at least one stimulating device is adapted to create movements along more than one axis (e.g. ¶74).
Regarding claim 97, Asfora further discloses wherein the apparatus is adapted to be energized non-invasively by at least one of, an implanted internal energy source, and non- invasively and wirelessly by an energy transmission device from outside the patient's body sending wireless energy to an internal energy receiver (e.g. ¶¶ 6, 8, 12, 64-76 and 92-100).
Regarding claim 98, Asfora further discloses wherein the at least one operation device is adapted to be implanted at a distance from the at least one stimulating device (e.g. see Figs. 4 and 40; “the operation and stimulation device are located within the same housing and therefore can be implanted in a specific distance from each other”).
Regarding claim 99, Asfora further discloses at least two stimulating devices, adapted to be placed in the region of the sexually responsive tissue of the vulva or the wall of the vagina (e.g. Fig. 25; “The devices are sized and shaped such that they are capable of being placed in the region of the vulva or the vaginal wall”).
Regarding claim 100, Asfora further discloses wherein the operation device is an integrated part of the stimulation device or the stimulation device and operation device are the same and one unit (e.g. see Figs. 4 and 40).
Regarding claim 101, Asfora further discloses wherein the operation device comprises at least one device selected from the group consisting of an electromagnetic device, a magnetic device and a piezoelectric device, wherein the movement is achieved by said device (e.g. ¶68).
Regarding claim 102, Asfora further discloses wherein the operation device comprises a motor, wherein the movement is achieved by said motor (e.g. ¶68).
Regarding claim 103, Asfora further discloses a control device for controlling the intensity of the stimulation device (e.g. ¶16).
Regarding claim 104, Asfora further discloses a control device for independently controlling amplitude and frequency of the movement (e.g. ¶¶16, 74).
Regarding claim 105, Asfora further discloses wherein the stimulation device comprises an eccentric mechanism (e.g. ¶68).
Regarding claim 106, Asfora further discloses wherein the stimulation device comprises an electromagnetic mechanism (e.g. ¶¶ 2, 64-71).
Regarding claim 108, Asfora further discloses wherein the operation device comprises a mechanical device, wherein the movement is achieved by said mechanical device (e.g. ¶68).
Regarding claim 109, Asfora further discloses at least one implantable reservoir, adapted to be implanted in the sexually responsive tissue of the vulva of the patient, wherein said at least one stimulation device is placed in said at least one reservoir (e.g. ¶168; “The devices are sized and shaped such that they are capable of being placed in a reservoir in the vulva”).
Regarding claim 110, Asfora further discloses to stimulate the corpora cavernosa (e.g. ¶168; “The devices are sized and shaped such that they are capable of being placed in the region of the vulva or the vaginal wall to stimulate the corpora cavernosa”).
Regarding claim 111, Asfora further discloses adapted to stimulate at least one of the wall of the vagina, the clitoris, the labia major, the labia minor and the vestibule (e.g. ¶168; “The devices are sized and shaped such that they are capable of being placed in the region of the clitoris, labia or the vaginal wall”).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 107 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asfora as applied to claims 92-106 and 108-111 above, and further in view of Hovland et al. (U.S. Pub. 2002/0120219 hereinafter “Hovland”).
Regarding claim 107, Asfora discloses the claimed invention except for the use of a hydraulic device to create movement to treat sexual dysfunction. However, Hovland teaches that it is known to use hydraulic devices as set forth in Paragraph 86 to provide movement stimulation to treat sexual dysfunction. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Asfora, with the treatment for sexual dysfunction with a hydraulic device as taught by Hovland, since such a modification would provide the predictable results of using a hydraulic device to create movement for providing a means for stimulating and providing movement to treat sexual dysfunction. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 92 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19 of U.S. Patent No. 8,600,510. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 19 of the ‘510 patent teach a stimulation device for treating sexual dysfunction that includes an implantable stimulator, energy storage device, energy transforming device and a controller.
Claims 92 and 107 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 9,629,775. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 6 of the ‘775 patent teach a stimulation device for treating sexual dysfunction that includes an implantable stimulator, energy storage device, energy transforming device and hydraulic device for stimulation.
28.	Claims 92 and 107 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,881,579. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 8 of the ‘579 patent teach a stimulation device for treating sexual dysfunction that includes an implantable expandable stimulator, energy storage device, energy transforming device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/Primary Examiner, Art Unit 3792